DAY, J.
1. In a prosecution for subornation of perjury, while there must he corroborative evidence as to the perjury of the person suborned, the fact that such person was induced by the accused to commit the crime may be shown by the uncorroborated -testimony of the person suborned, if it satisfies the jury beyond a reasonable doubt.
2. In the trial of one accused of subornation of perjury, it must appear beyond the existence of a reasonable doubt that the alleged perjured testimony of the person suborned was under oath duly and legally administered; and where there is sufficient evidence to show that the oath was administered by a person authorized by law to administer oaths, under circumsatnces indicating that such witness by his unequivocal and present act took upon himself the obligation of an oath, a verdict of guilty based upon such conclusion will not be disturbed.
(Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)